This is an application by habeas corpus on the part of the petitioner, Harry Sledge, to be let to bail upon a charge of rape in the first degree, pending in the district court of Jefferson county, on a change of venue from the district court of Stephens county. The cause has been submitted on the petition, affidavits, and on a certified transcript of the record taken at the preliminary hearing. The case was set down for oral argument, and has been fully presented to the court on the part of both the petitioner and the state. Since the argument this court has examined the record of the testimony taken at the preliminary, and is of the opinion that the petitioner should be admitted to bail in the sum of $25,000, with good and sufficient surety, to be approved by the court clerk of Stephens county.